DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0053691 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 

Response to Amendment
The amendment filed on 03/22/2021 has been entered:
Claim 1 and 57 – 75 remain pending in the application;
Claim 1, 58, 64, 70 and 75 are amended.

Applicant’s amendments to claim overcome each and every claim objections and 112 claim rejections set forth in the Final Office Action mailed on 12/22/2020. The corresponding claim objections are withdrawn.


Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are moot in view of new grounds of rejection:

Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitation “a spatial position tracker comprising a structured light projector”, and submitted on p.7 that “Baumann, Benaron, and Heckele fail to teach or suggest at least the "spatial position tracker comprising a structured light projector," as recited in claim 1.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.
Since applicant’s amendment changed the scope of claim, reference Keller (cited in the Advisory Action mailed on 03/02/2021) is introduced in the new grounds of rejection to teach the amended limitation together with other cited references. Keller 
Thus, applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 70, applicant amended the claim to include limitations “the laparoscopic instrument having a structured light projector mounted to the distal portion thereof and configured to project a structured light pattern;” “a spatial position tracker;” “wherein the structured light pattern is configured to project one or more different wavelengths than one or more wavelengths of the light emitted by the time-of-flight light emitter;” and “wherein the spatial position tracker is configured to track the laparoscopic instrument.” Applicant submitted on p.9 that “Baumann fails to teach any laparoscopic instrument,” “Benaron fails to teach any structured light projector that projects a structured light pattern, contrary to the recited claim language.” “While the imaging device can produce "speckle patterns" of light during image acquisition, Giordano fails to teach any structured light pattern that "is configured to project one or more different wavelengths than one or more wavelengths of the light emitted by the time-of-flight light emitter," as recited in claim 70.”
Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.
First of all, the limitation “wherein the structured light pattern is configured to project one or more different wavelengths” is indefinite. The corresponding disclosure in the specification of present application is recited as: “a pattern generating projector 
Second, since the amendment changed the scope of claim, reference Keller (cited in the Advisory Action mailed on 03/02/2021) is introduced in the new grounds of rejection to teach the amended limitation together with other cited references. Keller does teach a real-time depth extracting system with a structured light projector and spatial position tracker (see detail in later 103 rejection).
Thus, applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection to all corresponding dependent claims, applicant’s arguments submitted on p.7 – 10 rely exclusively on the assumed deficiency with respect to the rejection to parent claim 1 and 70. Applicant’s arguments are moot in view of new grounds of rejection for the same reasons stated above.

Overall, applicant’s remarks on p.6 – 10 have been fully considered but the amendments render argument moot in view of new grounds of rejection. The amendment results in new ground of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 – 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “wherein the structured light pattern is configured to project one or more different wavelengths” in claim 70, the corresponding disclosure in the specification of present application is recited as: “a pattern generating projector mounted onto the laparoscopic instrument to emit a structured light beam which when impinging onto the target surface area forms a pattern 104 … The light emitted by the 
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as the structured light projector is configured to project one or more different wavelengths.

Therefore, claim 70 and all corresponding dependent claim 71 – 75 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 57 – 59 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2013/0162775 A1; published on 06/27/2013) (hereinafter "Baumann"), in view of Benaron et al. (US 5,769,791; published on 06/23/1998) (hereinafter "Benaron"), Keller et al. (US 6,503,195 B1; published on 01/07/2003) (hereinafter “Keller”) and Heckele et al. (EP 2551698 A1; published on 01/30/2013) (hereinafter “Heckele”).


an instrument ("As shown schematically in FIG. 1, an endoscope 1 …" [0054]; see Fig.1) having a proximal portion ("… in the proximal end portion 5 of the shaft …" [0054]) and a distal portion ("... to the distal end portion 8 of the endoscope …" [0054]),
a time-of-flight distance sensor set ("… to transmit the signal radiation from the distal to the proximal end portion of the shaft for reception by a time-of-flight {TOF} image sensor." [0015]) having a time-of-flight light emitter ("The light source generates both a modulated measuring radiation for distance measurement … The light transmitted by the light conductor 7 emerges through the window 4′ in the direction toward the area of the cavity that is to be observed." [0054]) and a time-of-flight receiver ("… a signal radiation enters through the window 4 …" [0055]; "… onto a surface of a TOF image sensor 15." [0056]), and
a controller ("The control device 104 also serves to control the TOF camera unit 82 and to evaluate signals supplied by it or by the TOF image sensor." [0075]; "… and transmits the image data on to a computer 112 …" [0076]; see Fig.5a); 
wherein the time-of-flight light emitter and the time-of-flight receiver are fixed to the distal portion of the instrument ("The light transmitted by the light conductor 7 ..." [0054]; "... a signal radiation enters through the window 4, which can be configured as a single unit with the window 4′ ..." [0055]; see position of light conductor and exit window 4' and receive window 4 in Fig.1), the time-of-flight light emitter is configured to emit modulated light ("The light source generates both a modulated measuring radiation for 
wherein the controller is configured to receive the received light data from the time-of-flight distance sensor set ("The control device 104 also serves to control the TOF camera unit 82 and to evaluate signals supplied by it or by the TOF image sensor." [0075]; "These data are transmitted to the computer 112." [0076]; see also connections in Fig.5a), and the controller is configured to calculate a real time distance between at least a part of the distal portion and the surface area ("... and reaches the TOF image 
Although it is well defined in the art that laparoscope is a modified endoscope used for keyhole surgery, and the laparoscopic surgery involves using endoscope, Baumann fails to explicitly teach the endoscope instrument is a laparoscopic instrument; a spatial position tracker comprising a structured light projector; and the emitted modulated light is pulsed light.
However, in the same field of endeavor, Benaron teaches a laparoscopic tool system for minimally invasive surgery ("… the surgical instruments supporting the plurality of optical components are designed to pass through a laparoscopic surgery portal or an endoscope …" Col.7, Ln.63 – 67) comprising:
a laparoscopic instrument ("The surgical tool 30 includes … in the case of endoscopes, laparoscopes and the like …" Col.10, Ln.28 – 42), and a time-of-flight distance sensor set ("… containing a plurality of optical components for non-destructively interrogating body tissues … such as phase-modulation or time-of-flight analysis …" Col.5, Ln.24 – 62).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the endoscopic instrument as taught 
Baumann in view of Benaron fails to explicitly teach a spatial position tracker comprising a structured light projector; the emitted modulated light is pulsed light.
However, in the same field of endeavor, Keller teaches a spatial position tracker (“FIG. 1 illustrates a real-time structured light depth extraction system …” Col.5, Ln.6 – 14) comprising a structured light projector (“The projector 100 may be any projector capable of projecting patterns of structured light onto the object 106 at a high rate of speed.” Col.5, Ln.15 – 27).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the white light source, associated conductor and lens as taught by Baumann with the structured light projector as taught by Keller. Doing so would make it possible that “real-time structured light depth extraction may be used in any application where high-speed determination of depth information associated with an object is desirable”, “such as laparoscopic surgery, arthroscopic surgery, or any other type of surgery where a camera is used to view the interior of the patient's body” (see Keller; Col.14, Ln.21 – 33).
Baumann in view of Benaron and Keller fails to explicitly teach the emitted modulated light is pulsed light.
However, in the same field of endeavor, Heckele teaches the time-of-flight light emitter (“Light source that emits modulated light … This makes it possible in particular to integrate a TOF camera system …” [0026]) is configured to emit pulsed modulated 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the pulsed modulated light source as taught by Heckele. Doing so would make it possible to “counteract undesirable influences on the color perception of the system” (see Heckele; [0027]).

Regarding claim 57, Baumann in view of Benaron, Keller and Heckele teaches all claim limitations, as applied in claim 1, and Heckele further teaches wherein the time-of-flight light emitter and the time-of-flight receiver are configured to have at least two settings of emitting and receiving directions (“In Fig. 4, a first position A of the bendable area 28 and a second position C {dotted} are shown.” [0042]; see Fig.4), and the controller is configured to receive the received light data from at least two parts of the surface area (“In particular, changes in the viewing direction 23 can also be detected and the images generated in the different viewing directions can be combined by the image processing device 20 to form a three-dimensional overall image of the object 8.” [0043]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sensing system as taught by Baumann with the bendable portion of imaging system as taught by Heckele. Doing so would make it possible “to form a three-dimensional overall image of the object” (see Heckele; [0043]).

Regarding claim 58, Baumann in view of Benaron, Keller and Heckele teaches all claim limitations, as applied in claim 57, and Baumann further teaches wherein the time-of-flight light emitter is configured to emit a selected optical axis of the light emitted (“At the distal end of the light conductor 7, a widening lens (not illustrated) can be provided for uniform illumination of an area that is to be observed. The light transmitted by the light conductor 7 emerges through the window 4′ in the direction toward the area of the cavity that is to be observed.” [0054]), and the time-of-flight receiver is configured to receive a selected optical axis of the reflected light sensed thereby (“The optical axis of the image sensor 11 is aligned approximately perpendicular to the shaft longitudinal direction; that is, the surface of the image sensor 11 is situated in the shaft longitudinal direction.” [0055]).

Regarding claim 59, Baumann in view of Benaron, Keller and Heckele teaches all claim limitations, as applied in claim 1, and Baumann further teaches wherein the light emitted by the time-of- flight light emitter comprises modulated light with a stationary modulation frequency (“The measuring radiation is intensity-modulated in sinus shape with a frequency …” [0080]).

Regarding claim 66, Baumann in view of Benaron, Keller and Heckele teaches all claim limitations, as applied in claim 1, and Baumann further teaches wherein the light emitted by the time-of- flight light emitter comprises modulated light with a frequency of between 100 MHz and 200 MHz (“The measuring radiation is intensity-modulated in .


Claim 60 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Benaron, Keller and Heckele, as applied in claim 1, and further in view of Bamji (US 7,405,812 B1; published on 07/29/2008).

Regarding claim 60, Baumann in view of Benaron, Keller and Heckele teaches all claim limitations, as applied in claim 1, except wherein the light emitted by the time-of- flight light emitter comprises modulated light with a variable modulation frequency according to a preselected variation pattern.
However, in the same field of endeavor, Bamji teaches wherein the light emitted by the time-of- flight light emitter comprises modulated light with a variable modulation frequency according to a preselected variation pattern (“As such, source 120 in TOF system 400 emits optical energy having a controllably varied output frequency, rather than a single fixed frequency.” Col.7, Ln.64 – Col.8, Ln.8).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the time-varying frequency light source as taught by Bamji. Doing so would make it possible “to reduce the likelihood of intra-system interference” (se Bamji; Col.6, Ln.26 – 28).


However, in the same field of endeavor, Bamji teaches wherein the light emitted by the time-of- flight light emitter comprises modulated light with a frequency of above 200 MHz (“Typically optical energy source 20 emits … producing optical energy emissions of known frequency {perhaps 30 MHz to a many hundred MHz} for a time period …” Col.2, Ln.21 – 34; here Bamji teaches many hundred MHz as the output frequency for a typical light source, the “many hundred” is from 200 MHz to 900 MHz from the language meaning).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the time-varying frequency light source as taught by Bamji. Doing so would make it possible “to reduce the likelihood of intra-system interference” (se Bamji; Col.6, Ln.26 – 28).


Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Benaron, Keller and Heckele, as applied in claim 1, and further in view of Rothberg et al. (US 2016/0369332 A1; priority date on 05/20/2020) (hereinafter “Rothberg”).


However, in the same field of endeavor, Rothberg teaches a pulse dumper configured to dump out pulses of the light emitted by the time-of-flight light emitter (“A pulsed laser may comprise an output coupler 1-111 at an output end of the laser cavity, a gain medium 1-105, and a saturable absorber mirror (SAM) 1-119 at an opposite end of the laser cavity. There may be multiple mirrors within the laser cavity to fold the optical axis 1-125 and extend the length of the laser cavity …” [0148]) in a preselected pattern such that the light is further modulated with respect to pulse rep rate (“… to achieve a desired pulse repetition rate.” [0148].
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the pulsed light source as taught by Rothberg. Doing so would make it possible “for producing ultrashort optical pulses” (see Rothberg; [0005]).


Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Benaron, Keller and Heckele, as applied in claim 1, and further in view of Mimeault (US 2010/0277713 A1; published on 11/04/2010).


However, in the same field of endeavor, Mimeault teaches wherein the light emitted by the time-of- flight light emitter (“… as a function of the relationship … time of flight … between the driving data and the detected light data …” [0052]) is modulated by pulse duration (“… the source controller 114 is designed to provide an illumination drive signal, such as a constant DC signal or a pulse-width modulated (PWM) signal, that is normally used in lighting systems to produce the required illumination and control its intensity.” [0041]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the modulated source as taught by Mimeault. Doing so would make it possible to “produce the required illumination and control its intensity” (see Mimeault; [0041]).


Claim 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Benaron, Keller and Heckele, as applied in claim 1, and further in view of Dunne (US 2014/0071432 A1; published on 03/13/2014).


However, in the same field of endeavor, Dunne teaches wherein the time-of-flight light emitter (“… pulse-based laser systems which utilize a time-of-flight measurement technique …” [0004]) is further configured to emit continuous-wave modulated light (“The instrument 100 also comprises a phase-based, continuous wave, visible light source 118 …” [0025]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the CW light source as taught by Dunne. Doing so would make it possible to provide an instrument “which is inexpensive, reliable and highly accurate and would essentially provide the benefits of both pulse-based and phase-based ranging systems” (see Dunne; [0008]).

Regarding claim 64, Baumann in view of Benaron, Keller, Heckele and Dunne teaches all claim limitations, as applied in claim 63, and Dunne further teaches wherein the continuous-wave modulated light is modulated by pulse length (“The TX power is controlled by pulse width modulation coming in on TX_PWR signal {FIG. 7E} from the MCU 402 …” [0069]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the CW light source as taught by Dunne. Doing so would make it .


Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Benaron, Keller and Heckele, as applied in claim 1, and further in view of Wada et al. (US 5,835,512; published on 11/10/1998) (hereinafter “Wada”).

Regarding claim 65, Baumann in view of Benaron, Keller and Heckele teaches all claim limitations, as applied in claim 1, except wherein the time-of-flight light emitter comprises a tunable modulator to selectively switch between preselected wavelengths or wavelengths ranges.
However, in the same field of endeavor, Wada teaches wherein the time-of-flight light emitter comprises a tunable modulator to selectively switch between preselected wavelengths or wavelengths ranges (“When the components are arranged as described above, the outputting light rays having a wavelength in response to the frequency of the RF power source 20 are diffracted in a prescribed direction to be outputted from the acousto-optic crystal 100 …” Col.5, Ln.13 – 24).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with tunable light source as taught by Wada. Doing so would make it possible that “a laser wavelength is electrically controlled to be capable of sweeping the .


Claim 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Benaron, Keller and Heckele, as applied in claim 1, and further in view of Giordano et al. (US 2003/0089779 A1; published on 05/15/2003) (hereinafter “Giordano”).

Regarding claim 68, Baumann in view of Benaron, Keller and Heckele teaches all claim limitations, as applied in claim 1, except wherein the light emitted by the time-of- flight light emitter comprises coherent light with at least one of spatial coherence or temporal coherence.
However, in the same field of endeavor, Giordano teaches wherein the light emitted by the time-of- flight (“… a time-of-flight-type range finding technique …” [0048]) light emitter (“… the light emitting source of the LED 4512 towards a focal point …” [0186]) comprises coherent light with at least one of spatial coherence (“… to produce a spatially-coherent planar light illumination beam …” [0186]) or temporal coherence (“… the current levels provided to such illumination sources are preferably modulated in manner that reduces the temporal coherence of the planar laser illumination …” [0203]; even it is disclosed as reduce coherence, the temporal coherence still remains).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught 

Regarding claim 69, Baumann in view of Benaron, Keller and Heckele teaches all claim limitations, as applied in claim 1, except wherein the light emitted by the time-of- flight light emitter comprises non-coherent light.
However, in the same field of endeavor, Giordano teaches wherein the light emitted by the time-of- flight (“… a time-of-flight-type range finding technique …” [0048]) light emitter (“… a light emitting diode {LED} 4501 …” [0091]) comprises non-coherent light (“… for diverging or spreading out the light rays of the focused light beam along a planar extent to produce a spatially-incoherent planar light illumination beam {PLIB} 4506 …” [0091]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the light source as taught by Giordano. Doing so would make it possible to provide “compensation to compensate for aspect ratio distortions and jitter distortions” (see Giordano; [0021]).


Claim 70 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Benaron, Keller and Giordano.


an instrument ("As shown schematically in FIG. 1, an endoscope 1 …" [0054]; see Fig.1) having a proximal portion ("… in the proximal end portion 5 of the shaft …" [0054]) and a distal portion ("... to the distal end portion 8 of the endoscope …" [0054]); 
a time-of-flight distance sensor set ("… to transmit the signal radiation from the distal to the proximal end portion of the shaft for reception by a time-of-flight {TOF} image sensor." [0015]) having a time-of-flight light emitter ("The light source generates both a modulated measuring radiation for distance measurement … The light transmitted by the light conductor 7 emerges through the window 4′ in the direction toward the area of the cavity that is to be observed." [0054]) and a time-of-flight receiver ("… a signal radiation enters through the window 4 …" [0055]; "… onto a surface of a TOF image sensor 15." [0056]), the time-of-flight light emitter and the time-of-flight receiver being coupled to the distal portion of the instrument ("The light transmitted by the light conductor 7 ..." [0054]; "... a signal radiation enters through the window 4, which can be configured as a single unit with the window 4′ ..." [0055]; see position of light conductor and exit window 4' and receive window 4 in Fig.1), the time-of-flight light emitter being configured to emit light ("The light source generates both a modulated measuring radiation for distance measurement … The light transmitted by the light conductor 7 emerges through the window 4′ in the direction toward the area of the cavity that is to be observed." [0054]), the time-of-flight receiver being configured to sense ("… onto a surface of a TOF image sensor 15." [0056]) reflected light emitted by the time-of-
a controller ("The control device 104 also serves to control the TOF camera unit 82 and to evaluate signals supplied by it or by the TOF image sensor." [0075]; "… and transmits the image data on to a computer 112 …" [0076]; see Fig.5a) configured to receive the received light data from the time-of-flight distance sensor set ("The control device 104 also serves to control the TOF camera unit 82 and to evaluate signals supplied by it or by the TOF image sensor." [0075]; "These data are transmitted to the computer 112." [0076]; see also connections in Fig.5a), and configured to calculate a real time distance between at least a part of the distal portion and the surface area ("... and reaches the TOF image sensor 15 to generate spatially resolved distance data ..." [0056]; "The TOF image sensor registers, in pixel-by-pixel form, the intensity of the received signal radiation and the phase shift, that is, the time delay between the emitted 
Although it is well defined in the art that laparoscope is a modified endoscope used for keyhole surgery, and the laparoscopic surgery involves using endoscope, Baumann fails to explicitly teach the endoscope instrument is a laparoscopic instrument, and the emitted modulated light is pulsed light.
However, in the same field of endeavor, Benaron teaches a laparoscopic tool system for minimally invasive surgery ("… the surgical instruments supporting the plurality of optical components are designed to pass through a laparoscopic surgery portal or an endoscope …" Col.7, Ln.63 – 67) comprising:
a laparoscopic instrument ("The surgical tool 30 includes … in the case of endoscopes, laparoscopes and the like …" Col.10, Ln.28 – 42), and a time-of-flight distance sensor set ("… containing a plurality of optical components for non-destructively interrogating body tissues … such as phase-modulation or time-of-flight analysis …" Col.5, Ln.24 – 62).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the endoscopic instrument as taught by Baumann with the laparoscopic application as taught by Benaron. Doing so would make it possible for "interrogating tissue non-destructively for use during minimally invasive surgical procedures" (see Benaron"; Col.3, Ln.50 - 52).

However, in the same field of endeavor, Keller teaches the laparoscopic instrument having a structured light projector (“The projector 100 may be any projector capable of projecting patterns of structured light onto the object 106 at a high rate of speed.” Col.5, Ln.15 – 27) mounted to the distal portion thereof (“After the projected light is circularly polarized, the light passes through the first objective lens 718. This lens focuses the light on the object 106.” Col.17, Ln.14 – 34; see Fig.7, the position of lens 718 is at the distal portion of laparoscope 700) and configured to project a structured light pattern (“The projector 100 may be any projector capable of projecting patterns of structured light onto the object 106 at a high rate of speed.” Col.5, Ln.15 – 27); a spatial position tracker (“… a second tracker 810 for tracking the position and orientation of the laparoscope 800.” Col.20, Ln.52 – Col.21, Ln.25); wherein the structured light pattern is configured to project one or more different wavelengths (see 112b rejection; “The wavelength of the light output from the light source is preferably selected to enhance the structured light depth extraction … When extracting depth information, the light output from the light source is preferably white light.” Col.6, Ln.13 – 24) than one or more wavelengths of the light emitted by the time-of-flight light emitter (see Baumann; “… 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the white light source, associated conductor and lens as taught by Baumann with the structured light projector as taught by Keller. Doing so would make it possible that “real-time structured light depth extraction may be used in any application where high-speed determination of depth information associated with an object is desirable”, “such as laparoscopic surgery, arthroscopic surgery, or any other type of surgery where a camera is used to view the interior of the patient's body” (see Keller; Col.14, Ln.21 – 33).
Baumann in view of Benaron and Keller fails to explicitly teach the emitted light is spatially and temporally coherent light.
However, in the same field of endeavor, Giordano teaches the time-of-flight (“… a time-of-flight-type range finding technique …” [0048]) light emitter (“… the light emitting source of the LED 4512 towards a focal point …” [0186]) being configured to emit spatially (“… to produce a spatially-coherent planar light illumination beam …” [0186]) and temporally coherent light (“… the current levels provided to such illumination sources are preferably modulated in manner that reduces the temporal coherence of the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the light source as taught by Giordano. Doing so would make it possible to provide “compensation to compensate for aspect ratio distortions and jitter distortions” (see Giordano; [0021]).

Regarding claim 71, Baumann in view of Benaron, Keller and Giordano teaches all claim limitations, as applied in claim 70, and Baumann further teaches wherein the light emitted by the time-of- flight light emitter comprises modulated light with a frequency of between 100 MHz and 200 MHz (“The measuring radiation is intensity-modulated in sinus shape with a frequency of, for example, approximately 10 to 100 MHz.” [0080]; here the 100 MHz taught by Baumann is within the claimed range).


Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Benaron, Keller and Giordano, as applied in claim 70, and further in view of Bamji.

Regarding claim 72, Baumann in view of Benaron, Keller and Giordano teaches all claim limitations, as applied in claim 70, except wherein the light emitted by the time-of- flight light emitter comprises modulated light with a frequency of above 200 MHz.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the time-varying frequency light source as taught by Bamji. Doing so would make it possible “to reduce the likelihood of intra-system interference” (se Bamji; Col.6, Ln.26 – 28).


Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Benaron, Keller and Giordano, as applied in claim 70, and further in view of Rothberg.

Regarding claim 73, Baumann in view of Benaron, Keller and Giordano teaches all claim limitations, as applied in claim 70, except a pulse dumper configured to dump out pulses of the light emitted by the time-of-flight light emitter in a preselected pattern such that the light is further modulated with respect to pulse rep rate.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the pulsed light source as taught by Rothberg. Doing so would make it possible “for producing ultrashort optical pulses” (see Rothberg; [0005]).


Claim 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Benaron, Keller and Giordano, as applied in claim 70, and further in view of Dunne.

Regarding claim 74, Baumann in view of Benaron, Keller and Giordano teaches all claim limitations, as applied in claim 70, except wherein the light emitted by the time-of- flight light emitter comprises continuous-wave modulated light.
However, in the same field of endeavor, Dunne teaches wherein the light emitted by the time-of- flight light emitter (“… pulse-based laser systems which utilize a time-of-
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the CW light source as taught by Dunne. Doing so would make it possible to provide an instrument “which is inexpensive, reliable and highly accurate and would essentially provide the benefits of both pulse-based and phase-based ranging systems” (see Dunne; [0008]).

Regarding claim 75, Baumann in view of Benaron, Keller, Giordano and Dunne teaches all claim limitations, as applied in claim 74, and Dunne further teaches wherein the continuous-wave modulated light is modulated by pulse length (“The TX power is controlled by pulse width modulation coming in on TX_PWR signal {FIG. 7E} from the MCU 402 …” [0069]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the CW light source as taught by Dunne. Doing so would make it possible to provide an instrument “which is inexpensive, reliable and highly accurate and would essentially provide the benefits of both pulse-based and phase-based ranging systems” (see Dunne; [0008]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793